Exhibit 10.5

 

Clean Diesel Technologies, Inc.

 

SENIOR CONVERTIBLE PROMISSORY NOTE

 

Principal Amount US$750,000.00

Oxnard, California

 

June 30, 2016

 

For value received, the undersigned Clean Diesel Technologies, Inc., a Delaware
corporation (“Maker”), promises to pay to Haldor Topsøe A/S (“Payee”), or order,
the principal sum of Seven Hundred Fifty Thousand Dollars (US$750,000.00),
together with interest at the rate hereinafter provided for on the unpaid
principal balance of this promissory note (this “Note”) from time to time
outstanding until paid in full.

 

Interest shall accrue on the unpaid and outstanding principal balance of this
Note commencing on the date hereof and continuing until repayment of this Note
in full at a rate per annum equal to Eight Percent (8.00%). The principal, along
with any accrued but unpaid interest shall be due and payable in full on
December 31, 2016 (the “Maturity Date”). This Note shall bear no prepayment
penalty.

 

Maker shall make all payments hereunder to Payee in lawful money of the United
States and in immediately available funds. Payments shall be applied first to
accrued and unpaid interest, then to principal.

 

The principal balance of this Note is convertible into equity securities of
Maker as follows:

 

(a)        Payee shall have the right to convert the principal balance of this
Note at any time before payment by written notice to Maker exercising Payee’s
optional right to convert the principal balance into the common stock of Maker
at a conversion price of $0.3243 per share (subject to adjustment for stock
splits, reverse stock splits, and similar events).

 

(b)        Subject to and conditional upon the consummation of a financing
involving the issuance of equity securities of Maker (including any instruments
or securities exchangeable for or convertible into equity securities) (a “Maker
Financing”), including, but not limited to, a Qualified Financing (as defined
below), Payee shall have the right to convert the principal balance of this Note
into the equity securities issued by Maker in such Maker Financing at the same
price and on the same terms at which Maker sells such equity securities in the
Maker Financing.

 

(c)        Subject to and conditional upon (i) the continued listing of Maker’s
common stock on The Nasdaq Stock Market, LLC (“NASDAQ”), (ii) the consummation
of a financing involving (A) the issuance of Maker’s common stock or other
equity or equity-linked securities of Maker that are listed for trading on
NASDAQ or are convertible or exercisable for Maker’s common stock and (B) the
receipt by Maker of aggregate gross proceeds from such financing equal to or
exceeding Five Million Dollars ($5,000,000) (including the principal amount of
this Note converted into the equity securities issued in such financing, but
excluding the conversion of any other indebtedness of Maker existing on the date
of this Note) (a “Qualified Financing”), and (iii) the conversion of an
aggregate of at least $7,500,000 in principal amount of indebtedness owed by
Payee to Kanis, S.A. into the common stock of Maker, and provided that no Event
of Default (as defined below), and no event that with the passage of time and/or
the giving of notice would be an

 

--------------------------------------------------------------------------------


 

Event of Default, has occurred and is continuing, Maker shall have the right to
convert the principal balance of this Note into the equity securities issued by
Maker in the Qualified Financing at the same price and on the same terms at
which Maker sells such equity securities in the Qualified Financing.  Maker
shall keep Payee reasonably informed of the status of any contemplated Qualified
Financing, and will provide Payee with at least five (5) business days advance
notice of the scheduled consummation of a Qualified Financing, describing in
reasonable detail the terms thereof, during which period Payee may convert this
Note pursuant to clause (a) or (b) above.

 

Accrued interest shall not be convertible into common stock of Maker and any
interest that has accrued on principal amount converted into common stock shall
be paid in cash at the time of such conversion.

 

Notwithstanding anything in this Note to the contrary, this Note and that
certain Convertible Promissory Note in the principal amount of $500,000 issued
by Maker to Payee concurrently with the issuance of this Note, collectively
shall not be convertible by Payee or Maker into more than 3,896,750 shares
(subject to adjustment for stock splits, reverse stock splits, and similar
events) of Maker’s common stock and/or other securities convertible or
exercisable for such number of shares of Maker’s common stock (the “Conversion
Limit”).  Any principal amount that cannot be converted into common stock or
other securities of Maker because of the Conversion Limit shall remain due and
payable under the terms of this Note.

 

The maturity of this Note may be accelerated by Payee upon the occurrence of any
one or more of the following (each, an “Event of Default”), in which event Payee
shall be entitled to payment of, and Maker shall be obligated to pay, the then
outstanding principal and accrued and unpaid interest with such payment
obligation being immediately due and payable:

 

(a)        Any payment of principal or interest payable hereunder by Maker shall
not be received by Payee within two (2) days after the date such payment is due;

 

(b)        A breach or default by Maker of any of the other terms, conditions or
covenants of this Note, which breach or default continues for ten (10) days
after notice thereof by Payee to Maker;

 

(c)        There shall occur any breach or default that continues after the
expiration of any applicable grace or cure period under any other agreement of
Maker with Payee or its affiliates;

 

(d)       The institution by Maker of proceedings to be adjudicated as bankrupt
or insolvent, or the consent by it to institution of bankruptcy or insolvency
proceedings against it or the filing by it of a petition or answer or consent
seeking reorganization or release under the federal Bankruptcy Act, or the
consent by it to the filing of any such proceeding; or

 

(e)        If, within sixty (60) days after the commencement of an action
against Maker (and service of process in connection therewith on Maker) seeking
any bankruptcy, insolvency, reorganization, liquidation, dissolution or similar
relief under any present or future statute, law or regulation, such action shall
not have been resolved in favor of Maker or all orders or proceedings thereunder
affecting the operations or the business of Maker stayed, or if the stay of any
such order or proceeding shall thereafter be set aside, or if, within sixty (60)
days after the appointment

 

--------------------------------------------------------------------------------


 

without the consent or acquiescence of Maker of any trustee, receiver or
liquidator of Maker or of all or any substantial part of the properties of
Maker, such appointment shall not have been vacated.

 

Maker waives presentment, demand, notice of demand, protest, notice of protest
or notice of nonpayment in connection with the delivery, acceptance,
performance, default or enforcement of this Note or of any document or
instrument evidencing any security for payment of this Note.

 

Failure at any time to exercise any of the rights of Payee hereunder shall not
constitute a waiver of such rights and shall not be a bar to exercise of any of
such rights at a later date.

 

Maker agrees to pay all reasonable costs of collection and enforcement of this
Note, including but not limited to reasonable attorney’s fees and disbursements,
whether or not any lawsuit or other legal action is instituted to enforce this
Note, including without limitation if Payee seeks the advice or assistance of an
attorney as a result of or in connection with any default, or if Maker becomes
the debtor or otherwise becomes the subject of any bankruptcy, insolvency or
other proceeding for the readjustment of indebtedness.

 

No addition to or amendment of this Note shall be admissible, enforceable or
effective unless it is set forth in a writing duly executed by the party against
whom the addition or amendment is sought to be enforced.

 

Nothing contained in this Note shall be deemed to require the payment of
interest or other charges by Maker or any other person in excess of the amount
which the Payee may lawfully charge under the applicable usury laws. In the
event that Payee shall collect moneys which are deemed to constitute interest
which would increase the effective interest rate to a rate in excess of that
permitted to be charged by applicable law, all such sums deemed to constitute
interest in excess of the legal rate shall be credited against the principal
balance of this Note then outstanding, and any excess shall be returned to
Maker.

 

This Note will be governed by and construed under the laws of the State of
California. In any action brought under or arising out of this Note, the Maker
hereto hereby consents to the jurisdiction of any competent court within the
State of California and consents to service of process by any means authorized
by the laws of the State of California.

 

IN WITNESS WHEREOF, the undersigned has caused this Note to be duly executed in
California.

 

 

Maker:

 

 

 

CLEAN DIESEL TECHNOLOGIES, INC.

 

 

 

 

 

By:

  /s/ Matthew Beale

 

 

 

Name:  Matthew Beale

 

 

Title:  Chief Executive Officer

 

--------------------------------------------------------------------------------